FILE COPY




                                  No. 07-14-00101-CR


Victoria Morin                              §     From the County Court at Law No. 2
  Appellant                                         of Lubbock County
                                            §
v.                                                November 16, 2015
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated November 16, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo